Title: John Cranch to Abigail Adams, 11 April 1788
From: Cranch, John
To: Adams, Abigail


        
          London, 11. April, 1788:
          Madam
        
        Understanding by my sister Elworthy, that your Excellency complains of having read yourself out of books, I am tempted to send you down the latest publication that I can find promises amusement enough to justify me; and accordingly I have to intreat your excellency’s acceptance of “Costigan’s view of society and manners in Portugal.” I was just now in hopes to have gratified your excellency another way—with some letters addressed to you by a Ship arrived at the isle of Wight from Portsmouth in America, which we were informed lay at the General post office; but finding, upon enquiry, that these letters have been forwarded to Grosvenor square, I confide that they will be sent to you by some other hand.
        My brother here would run away with all the honor of serving your Excellencies, but that I contrive, now and then, to push myself into some employment subordinate to him, in order to engross as much of that honor as I reasonably can, and with the utmost avidity catch every occasion of shewing that I am; most truly, your excellency’s gratefull humble servant
        J. Cranch.
      